 


 HR 3229 ENR: National Infantry Museum and Soldier Center Commemorative Coin Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3229 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the legacy of the United States Army Infantry and the establishment of the National Infantry Museum and Soldier Center. 
 
 
1.Short titleThis Act may be cited as the National Infantry Museum and Soldier Center Commemorative Coin Act. 
2.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins in commemoration of the legacy of the United State Army Infantry and the establishment of the National Infantry Museum and Soldier Center, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
3.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the courage, pride, sacrifice, sense of duty, and history of the United States Infantry. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2012; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the National Infantry Foundation and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
4.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint Facility 
(1)In generalOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(2)Use of the united states mint at west point, new yorkIt is the sense of the Congress that the coins minted under this Act should be struck at the United States Mint at West Point, New York, to the greatest extent possible. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2012. 
5.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 6 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
6.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the National Infantry Foundation for the purpose of establishing an endowment to support the maintenance of the National Infantry Museum and Soldier Center following its completion. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the National Infantry Foundation as may be related to the expenditures of amounts paid under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
